Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-15 are cancelled.  Claims 16-33 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on October 14, 2020 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 26-30 are rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Choi et. al., U.S Patent Pub No. 2013/0132650 (hereinafter Choi).
Regarding Claim 26, Choi teaches a method executed by a storage device, comprising: receiving a read command (Fig.6, 7, 11; Para66-67, 76-77 "a storage device 2200 can know whether any address is accessed to refer to trim information at reading or writing"Para89-90);  if no entry in a deallocation table is marked with "deallocated", querying an FTL table to obtain a physical address corresponding to a logical address accessed by the read command (Fig.6, 76-78 "Trim information on each LBA region may be reflected to a mapping table of a flash translation layer 2223 under a given condition"); and obtaining data from the physical address as a response to the read command (Fig.6, 7, 8; Para78-79, 82-84 FTL is used to access data from physical address for each read/write command; Para89-90).  
Regarding claim 27, Choi teaches all the limitations of the base claims as outlined above.
Fig.6, 7, 8, 9, Para75-76 "An LBA region table 2225 (refer to FIG. 6) may indicate a memory address for storing a trim sector bitmap and the number of trim sectors ( e.g., the number of bits marked by' 1 ')."Para83-84; Para89-90).  
Regarding claim 28, Choi teaches all the limitations of the base claims as outlined above.
	Further, Choi teaches further comprising: if the logical address accessed by the read command is not marked with "deallocated" in the deallocation table, using the data obtained according to the physical address obtained by querying the FTL table, as a response to the read command (Fig.6, 7, 8; Para78-79, 82-84 FTL is used to access data from physical address for each read/write command Para86 "The inventive concept may response to a trim command rapidly and may refer to trim information rapidly at the following write or read operation).  
Regarding claim 29, Choi teaches all the limitations of the base claims as outlined above.
	Further, Choi teaches further comprising: in response to receiving a write command, allocating a physical address for the write command; if no entry in the deallocation table is marked with "deallocated", updating the FTL table with a logical address of the write command and the allocated physical address; and writing data according to the physical address(Fig.6, 7, 8; Para78-79, 82-84 FTL is updated after read/write command Para86 "The inventive concept may response to a trim command rapidly and may refer to trim information rapidly at the following write or read operation;Para89-90).
Regarding claim 30, Choi teaches all the limitations of the base claims as outlined above.
	Further, Choi teaches further comprising: if at least one entry in the deallocation table is marked with "deallocated", clearing the "deallocated" mark of an entry corresponding to the logical address of the write command in the deallocation table (Fig.6; 7; Para42 "the user device may include user application, 0/S, file system, Flash Translation Layer (FTL), and the like as software elements" Para74-75"An LBA region table 2225 (refer to FIG. 6) may indicate a memory address for storing a trim sector bitmap and the number of trim sectors ( e.g., the number of bits marked by' 1 ')." mark of 0 or 1 shows deallocation status)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 16-18, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et. al. U.S. Patent Pub No. 2013/0132650 (hereinafter Choi) in view of Wang et. al. US Patent No. 6,477,612 (hereinafter Wang).
Regarding Claim 16, Choi teaches a method for processing a deallocation command, comprising the following steps: sending a received deallocation command (Fig.2, 6; Para6-10 "trim command" corresponds to deallocation command Para44-45 "The specific command may be referred to as a trim command. The trim command may include information ( e.g., address information) for designating a region to be deleted"), one or more addresses belonging to a deallocation table maintained by the CPU from an address range indicated by the deallocation command (Fig.6, 7; Para48-49 "A region to be deleted may indicate a logical region, and may be translated into a physical region of the storage medium 121 by firmware (e.g., FTL)." Para73-74), and 
updating, according to the one or more addresses, the deallocation table maintained by the CPU, so that the one or more addresses are recorded as "deallocated" in the deallocation table (Fig.6, 7, Para10-18 "a storage device performing an invalidation operation according to the trim command, wherein the storage device configures a trim sector bitmap using trim information provided from the host and manage the trim sector bitmap by a region unit." trim sector bitmap corresponds to deallocation table Para74-76).  
However, Choi fails to specify but Wang teaches  multiple CPUs; and obtaining, by each CPU, one or more addresses belonging to a deallocation table (Fig.1, 2, C2L1-30 "The memory manager includes a number of mechanisms to ensure that fast mapping ( and remapping), cross-process security and coherency across multiple processors in a multiprocessor system is provided" C8L30-65 “The memory manager 62 maintains the bitmap 84 in kernel-mode protected memory, and updates it as physical memory is allocated to the associated process”).
	Choi and Wang are analogous art because they are from the same field of endeavor.  They both relate to data management in a storage system.
	Therefore before the effective filling date of claimed invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above method, as taught by Choi, and incorporate multiple processors, as taught by Wang.  
	One of ordinary skill in the art would have been motivated to do this modification in order to utilize more efficient approach of data management, as suggested by Wang (C1L15-65).
Regarding claim 17, the combination of Choi and Wang teaches all the limitations of the base claims as outlined above.
	Further Choi teaches further comprising: updating, by a CPU, according to the received deallocation command, a check mark maintained by the CPU, wherein the check mark indicates whether at least one entry in the deallocation table is marked with "deallocated" (Fig.6, 7; Para75-76 "An LBA region table 2225 (refer to FIG. 6) may indicate a memory address for storing a trim sector bitmap and the number of trim sectors ( e.g., the number of bits marked by' 1 ').")
Regarding claim 18, the combination of Choi and Wang teaches all the limitations of the base claims as outlined above.
	Further Choi teaches further comprising: updating, by the CPU, according to the address range indicated by the deallocation command, table items of an FTL table, wherein the FTL table records a physical address corresponding to a logical address; and after the address recorded by the marked table item in the FTL table is deallocated, clearing the "deallocated" mark of the table item of the deallocation table (Fig.6; 7; Para42 "the user device may include user application, 0/S, file system, Flash Translation Layer (FTL), and the like as software elements" Para74-75"An LBA region table 2225 (refer to FIG. 6) may indicate a memory address for storing a trim sector bitmap and the number of trim sectors ( e.g., the number of bits marked by' 1 ')." mark of 0 or 1 shows deallocation status).  
Regarding claims 33, the combination of Choi and Wang teaches these claims according to the reasoning set forth in claim 16-18.
Allowable Subject Matter
Claims 19-25, 31-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/             Primary Examiner, Art Unit 2135